DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as obvious over Kaczur (USP 5,298,280), in view of Jung et al. (US 2009/0266580), in view of Hashiba et al. (US 2008/0078977)
Regarding claim 1

In the alternative, it would have been obvious to have selected formic acid form the short list of reducing agents.
Although Kaczur does not teach the use of a water soluble platinum compound such as hydrogen hexahydroxyplatinate (IV), Kaczur does teaches the use of chloroplatinic acid (i.e. hydrogen hexacholorplatinate (IV)). However, Jung teaches that in electroless plating solutions as platinum compounds that hydrogen hexachloroplatinate (IV) and hydrogen hexahydroxyplatinate (IV) are functionally equivalent (claim 33).  As such it would have been prima facie obvious to add to the teachings of Kaczur by using hydrogen hexahydroxyplatinate (IV) as the platinum source with a reasonable expectation of success, as suggested by Jung.
Kaczur teaches the use of EDTA as a complexing agent (claim 10).
Although, Kaczur teaches the use of complexing agents, Kaczur does not teach the use of the claimed complexing agents. However, Hashiba which also teaches electroless plating, teaches that electroless plating solutions comprise a complexing agent and teaches that complexing agents such as lactic acid and gluconic acid are functionally equivalent with EDTA (paragraphs 0185-0186). Therefore, it would have been prima facie obvious at the time of the invention to add to the teachings of Kaczur by using lactic or gluconic acid in place of or in addition to EDTA as the complexing agent, with a reasonable expectation of success, as suggested by Hashiba.
In re Malagari, 182 U.S.P.Q. 549.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that Jung teaches forming metal particles on the surface of a CNT film, but not a method for forming a uniform plating film on the surface of a CNT. While this may be true it is not persuasive as Jung is directed to electroless plating techniques (paragraph 0006), which is what the primary reference of Kaczur is directed to, as such the skilled artisan would have been motivated to look at any reference using electroless plating techniques for ideas. Further, Jung was used to show what were known platinum salts to be used in electroless plating techniques. Further still, applicants have not shown any evidence of new or unexpected results for the use of hydrogen hexahydroxyplatinate (IV) over hydrogen hexachloroplatinate (IV).
	Applicants also argue that Hashiba and Kaczur belong to completely diffe3rent technical fields. This is not persuasive and while the references may be directed to coating different substrates, they are both directed to electroless plating techniques, as such the skilled artisan would have been motivated to look at any reference using electroless plating techniques for ideas.

	Applicants argue that it is common knowledge of those skilled in the art that in electroless plating that a desired plating treatment cannot be performed unless an optimal combination of a complexing agent and reducing agent are present. It is exactly this knowledge common in the art that would motivate a skilled artisan to look at different complexing and reducing agents, from the short finite list with predictable results to select the complexing and reducing agent to optimize the process.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734